DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 01/29/2020. Claims 1-12 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2019/0130720) in view of Nakamura (US 2016/0057384).

Regarding claim 1: Lui disclose a system for dependent monitoring and caregiving, the system comprising: 
(Fig. 2, item 232, ¶0040): 
a controller (Fig. 2, item 222, ¶0044) configured to control various modules in the environment of the dependent; and 
a processor configured to run a decision module configured to detect a state of the dependent based on image data and to execute code instructions for (Fig. 2, item 224, ¶0041): 
receiving image data from the image sensor analyzing the received image data by the decision module and detect a momentary state of the dependent based on the analysis (¶0041):  and generate and output a report about the dependent state (Fig. 3, item 312, ¶0051).
Lui does not disclose a controller configured to control various modules in the environment of the dependent; and 
instruct the controller to control various modules in the environment of the dependent in response to the detected state.
In analogous art regarding monitoring a dependent Nakamura disclose a controller configured to control various modules in the environment of the dependent (Fig. 1, item 115); and instruct the controller to control various modules (inherent presentation tools to present pictures, videos, audio messages, and the like via the plush toy device 104) in the environment of the dependent in response to the detected state (¶0042).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a controller configured to control various modules in the environment of the dependent; and instruct the controller to control various modules in the environment of the dependent in response to the detected state, as disclose by Nakamura, to the 
attention and recognition without the need of an adult intermediary (babysitter) (¶0042).

Regarding claim 2: The combination of Lui and Nakamura disclose the system of claim 1, wherein the processor is configured to execute instructions for detecting based on received image data when the dependent's face is absent from the captured image data (Lui: ¶0041: Face is covered).

Regarding claim 4: The combination of Lui and Nakamura disclose the system of claim 1, wherein the processor is configured to execute instructions for instructing the controller to perform actions to check or fix the detected situation of the dependent (Nakamura: ¶0042).

Regarding claim 8: The combination of Lui and Nakamura disclose the system of claim 1, wherein the processor is configured to execute instructions for detecting whether dependent is discontent (Nakamura: ¶0042).

Regarding claim 9: The combination of Lui and Nakamura disclose the system of claim 1, wherein the processor is configured to execute instructions for instructing the controller to perform calming actions in the dependent's environment. (Nakamura: ¶0042).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2019/0130720) in view of Nakamura (US 2016/0057384) and further in view of Glazer (US 2015/0288877).


Regarding claim 3: The combination of Lui and Nakamura disclose the system of claim 1, but does not explicitly disclose wherein the processor is configured to execute instructions for detecting based on received image data a situation causing the absence of the face from the image data.
In analogous art regarding dependent monitoring, Glazer disclose wherein the processor is configured to execute instructions for detecting based on received image data a situation causing the absence of the face from the image data (¶0072: detecting if baby's head is covered (e.g., with a blanket)).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the processor is configured to execute instructions for detecting based on received image data a situation causing the absence of the face from the image data, as disclosed by Glazer, to the processor of the combination of Lui and Nakamura. The motivation is to provide more specific information about why the face is absent in order to provide quicker corrective measure and/or avoid false alarms.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2019/0130720) in view of Nakamura (US 2016/0057384) and further in view of Brown et al. (US 2019/0182411).

Regarding claim 5: The combination of Lui and Nakamura disclose the system of claim 1, but does not explicitly disclose wherein the processor is configured to execute instructions for detecting whether a being is crossing bounds of a defined area in the scene.
In analogous art regarding monitoring a dependent, Brown disclose a system wherein the processor is configured to execute instructions for detecting whether a being is crossing bounds of a defined area in the scene (Fig. 3, ¶0020).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the processor is configured to execute instructions for detecting whether a being is crossing bounds of a defined area in the scene, as disclose by Brown, to the processor of the combination of Lui and Nakamura. The motivation is to detect if the dependent is in potential danger by crossing the boundaries and hence alert to provide quick aid to the dependent if needed.

Regarding claim 6: The combination of Lui, Nakamura and Brown disclose the system of claim 5, wherein the processor is configured to execute instructions for detecting whether the crossing being is the dependent or an authorized being (Brown: Fig. 3, ¶0020).

Regarding claim 7: The combination of Lui, Nakamura and Brown disclose the system of claim 5, wherein the processor is configured to execute instructions for transmitting an alert in (Brown: Fig. 3, ¶0020).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2019/0130720) in view of Nakamura (US 2016/0057384) and further in view of Karp et al. (US 10,532,182).

Regarding claim 10: The combination of Lui and Nakamura disclose the system of claim 1, but does not explicitly disclose wherein the processor is configured to execute instructions for using image data as feedback to actions of the controller, by detecting the dependent's reactions to the actions.
In analogous art regarding monitoring a dependent, Karp disclose wherein the processor is configured to execute instructions for using image data as feedback to actions of the controller, by detecting the dependent's reactions to the actions (Col. 30, Lines 47-58).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the processor is configured to execute instructions for using image data as feedback to actions of the controller, by detecting the dependent's reactions to the actions, as disclose by Karp, to the processor of the combination of Lui and Nakamura. The motivation is to adjust the action based on feedback hence making the action more effective and efficient.

Regarding claim 11: The combination of Lui, Nakamura and Karp disclose the system of claim 10, wherein the processor is configured to execute instructions for instructing the controller according to the feedback (Karp: Col. 30, Lines 47-58).

Regarding claim 12: The combination of Lui, Nakamura and Karp disclose the system of claim 10, wherein the processor is configured to execute instructions for detecting along time abnormal behavior or development of the dependent by analyzing image data of at least a few hours (Lui: ¶0065).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689